Supplemental Opinion on Re-hearing.
Per Curiam.
7 We were induced to grant are-hearing in this case because of a claim that in the foregoing opinion we had misapprehended the record, in declining to consider an assignment of error based on the admission of certain books of account in evidence, as shown by the third division of the opinion. In arguing the assignment on the *51former submission, as well as now, the objection urged to the books of account was that they were allowed in evidence to show the payment of the notes involved in the suit, by cash payments therein shown, which could not be done by books of account. It will be seen, by a reference to the former opinion, that we then thought the objection to the books as evidence went only to the foundation laid for their introduction, so that the objections urged in argument could not be considered. The doubts created by the petition for re-hearing led us to open that question for further consideration, and to give it more particular notice. We are still of our former opinion, as to the import of the objection, taken as a whole, with perhaps the modification that we should determine whether the reference to items is sufficiently definite to warrant us in considering the particular question urged in argument. The offer was of the book, and especially certain pages thereof. The objection was as follows: “To which offer the defendants object as incompetent, immaterial, as to each and every item in said testimony, and to each and every item on the book and on the pages referred to as incompetent and immaterial. The proper foundation has not been laid for the introduction of the testimony offered.” It will be seen that the objection is just as applicable to any other as to cash items. The court could not know from the objection .that it meant any particular item, or any particular class of items. Had it sustained the objection, it would have excluded the book, and the last words of the objection indicate that such was the purpose. The objection states no more to us than that the items were objected to as incompetent and immaterial because no proper foundation was laid for their admission. There is no claim made now that the proper foundation was not laid for the book, if the items were proper matters to be *52proven in that way. Some items in the book in question were proper for such proof. In such a case, if the purpose is merely to exclude particular items, the book may be properly admitted, and the objection should specify the items particularly, or by classification. When such books are offered, with a proper showing, they stand, in an important sense, as a witness or a deposition offered. If competent to give evidence of any fact, the objection should be to the offer of the objectionable evidence and not to the witness. When the objection was made to include each and every item, if sustained it would have excluded proper evidence, and that would have been error. It was not the duty of the court to sift out so as to save a ruling from error, but the objector should so present his objection that a favorable ruling would be free from error. With the proper foundation laid (and we think it was), if the book contained any items competent to be shown by it (and we think it did), then it was properly admitted, subject to objections to items, if any, that could not be so proven. No such objections were made in this case, and there was no error in the ruling. We adhere to our former conclusion, and the judgment will stand affirmed.
Ladd, J., took no part in this case.